 

Exhibit 10.5

 

August 21, 2020

Foley Trasimene Acquisition Corp. II
1701 Village Center Circle
Las Vegas, NV 89134

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (the “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Foley Trasimene Acquisition Corp. II, a Delaware corporation (the
“Company”) and Credit Suisse Securities (USA) LLC and BofA Securities, Inc., as
representatives (the “Representatives”) of the several underwriters named in
Schedule A thereto (the “Underwriters”), relating to an underwritten initial
public offering (the “IPO”) of the Company’s units (the “Units”), each unit
comprised of one share of the Company’s Class A common stock, par value $0.0001
per share (the “Common Stock”), and one-third of one redeemable warrant, each
whole warrant exercisable for one share of Common Stock (each, a “Warrant”).
Certain capitalized terms used herein are defined in paragraph 12 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows:

 

1.            If the Company solicits approval of its stockholders of a Business
Combination, the undersigned will vote all shares of Common Stock beneficially
owned by him or her, whether acquired before, in or after the IPO, in favor of
such Business Combination.

 

2.            In the event that the Company does not complete a Business
Combination within the time period set forth in the Company’s second amended and
restated certificate of incorporation, as the same may be further amended from
time to time (the “Charter”), the undersigned will, as promptly as possible,
take all necessary actions to cause the Company to (i) cease all operations
except for the purpose of winding up, (ii) as promptly as reasonably possible,
but not more than 10 business days thereafter, redeem the IPO Shares, at a
per-share price, payable in cash, equal to the aggregate amount then on deposit
in the Trust Account, including interest earned on the Trust Account not
previously released to the Company to pay its tax obligations, if any (less up
to $100,000 of such net interest to pay dissolution expenses), divided by the
number of then outstanding IPO Shares, which redemption will completely
extinguish public stockholders’ rights as stockholders (including the right to
receive further liquidation distributions, if any), and (iii) as promptly as
reasonably possible following such redemption, subject to the approval of the
Company’s remaining stockholders and the Company’s board of directors, dissolve
and liquidate, subject in the cases of clauses (ii) and (iii) to the Company’s
obligations under Delaware law to provide for claims of creditors and other
requirements of applicable law. The undersigned hereby waives any and all right,
title, interest or claim of any kind in or to any distribution of the Trust
Account and any remaining net assets of the Company as a result of such
liquidation with respect to the Founder Shares owned by the undersigned.
However, if any of the undersigned have acquired IPO Shares in or after the IPO,
they will be entitled to liquidating distributions from the Trust Account with
respect to such IPO Shares in the event that the Company does not complete a
Business Combination within the time period set forth in the Charter. The
undersigned acknowledges and agrees that there will be no distribution from the
Trust Account with respect to any Warrants, all rights of which will terminate
on the Company’s liquidation.

 



 

 

 

3.            The undersigned acknowledges and agrees that prior to entering
into a definitive agreement for a Business Combination with a target business
that is affiliated with the undersigned or any other Insiders of the Company or
their affiliates, such transaction must be approved by a majority of the
Company’s disinterested independent directors and the Company must obtain an
opinion from an independent investment banking firm, which is a member of the
Financial Industry Regulatory Authority, or an independent accounting firm that
such Business Combination is fair to the Company’s unaffiliated stockholders
from a financial point of view.

 

4.            None of the undersigned, any member of the family of any of the
undersigned, or any affiliate of the undersigned will be entitled to receive and
will not accept any compensation or other cash payment from the Company prior
to, or for services rendered in order to effectuate, the completion of the
Business Combination; provided that the Company shall be allowed to make the
payments set forth in the Registration Statement adjacent to the caption
“Prospectus Summary—The Offering—Limited payments to insiders.”

 

5.(a) The undersigned agrees that the Founder Shares may not be transferred,
assigned or sold (except to certain permitted transferees as described in the
Registration Statement or herein) (the “Lockup”) until the earlier to occur of:
(1) one year after the completion of a Business Combination or (2) the date
following the completion of the Company’s initial Business Combination on which
the Company completes a liquidation, merger, stock exchange or other similar
transaction that results in all of the Company’s stockholders having the right
to exchange their shares of Common Stock for cash, securities or other property.
Notwithstanding the foregoing, if the closing price of the Company’s Common
Stock equals or exceeds $12.00 per share (as adjusted for share splits, share
capitalizations, reorganizations, recapitalizations and the like) for any 20
trading days within any 30-trading day period commencing at least 150 days after
the Company’s initial Business Combination, the Founder Shares will be released
from the Lockup.

 



2

 

 

(b)          Notwithstanding the provisions set forth in paragraphs 5(a) and
5(c), during the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, the undersigned will not, without
the prior written consent of the Representatives pursuant to the Underwriting
Agreement, (i) sell, offer to sell, contract or agree to sell, hypothecate,
pledge, hedge or otherwise dispose of or agree to dispose of (or enter into any
transaction that is designed to, or might reasonably be expected to, result in
the disposition (whether by actual disposition or effective economic disposition
due to cash settlement or otherwise) by the undersigned or any affiliate of the
undersigned or any person in privity with the undersigned or any affiliate of
the undersigned), directly or indirectly, including the filing (or participation
in the filing) of a registration statement with the Securities and Exchange
Commission (the “SEC”) in respect of, or establish or increase a put equivalent
position or liquidate or decrease a call equivalent position within the meaning
of Section 16 of the Securities Exchange Act of 1934, as amended, (the “Exchange
Act”) and the rules and regulations of the SEC promulgated thereunder with
respect to, any other Units, shares of Common Stock, Founder Shares or Warrants
or any securities convertible into, or exercisable, or exchangeable for, shares
of Common Stock owned by it, him or her, (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any Units, shares of Common Stock, Founder Shares,
Warrants or any securities convertible into, or exercisable, or exchangeable
for, shares of Common Stock owned by it, him or her, whether any such
transaction is to be settled by delivery of such securities, in cash or
otherwise, or (iii) publicly announce any intention to effect any transaction,
including the filing of a registration statement, specified in clause (i) or
(ii). The provisions of this paragraph will not apply (i) to the transfer of
Founder Shares to any independent director appointed or elected to the Company’s
board of directors before or after the IPO or (ii) if the release or waiver is
effected solely to permit a transfer not for consideration and, in each case the
transferee has agreed in writing to be bound by the same terms described in this
Letter Agreement to the extent and for the duration that such terms remain in
effect at the time of the transfer.

 

(c)          The undersigned agrees that until the Company completes an initial
Business Combination, the undersigned’s Private Placement Warrants will be
subject to the transfer restrictions described in the Private Placement Warrants
Purchase Agreement relating to the undersigned’s Private Placement Warrants.

 

(d)          Notwithstanding the provisions set forth in paragraphs 5(a) and
(c), transfers, assignments and sales by the undersigned of the Founder Shares,
Private Placement Warrants and shares of Common Stock issued or issuable upon
the exercise of the Private Placement Warrants or conversion of the Founder
Shares are permitted (i) to the Company’s officers or directors, any affiliates
or family members of any of the Company’s officers or directors, to Trasimene
Capital FT, LP II, a Delaware limited partnership (the “Sponsor”), any members
or partners of the Sponsor or their affiliates, any affiliates of the Sponsor,
or any employees of such affiliates; (ii) in the case of an individual, by gift
to a member of the individual’s immediate family or to a trust, the beneficiary
of which is a member of one of the individual’s immediate family, an affiliate
of such person or to a charitable organization; (iii) in the case of an
individual, by virtue of laws of descent and distribution upon death of the
individual; (iv) in the case of an individual, pursuant to a qualified domestic
relations order; (v) by private sales or transfers made in connection with the
completion of the Business Combination at prices no greater than the price at
which the Founder Shares, Private Placement Warrants or shares of Common Stock,
as applicable, were originally purchased; (vi) by virtue of the Sponsor’s
organizational documents upon liquidation or dissolution of the Sponsor; (vii)
to the Company for no value for cancellation in connection with the completion
of the Business Combination; (viii) in the event of the Company’s liquidation
prior to the completion of a Business Combination; or (ix) in the event of
completion of a liquidation, merger, share exchange or other similar transaction
which results in all of the Company’s stockholders having the right to exchange
their shares of Common Stock for cash, securities or other property subsequent
to the completion of a Business Combination; provided, however, that in the case
of clauses (i) through (vi) these permitted transferees must enter into a
written agreement agreeing to be bound by the restrictions herein. For the
avoidance of doubt, the transfers of Founder Shares, Private Placement Warrants
and shares of Common Stock issued or issuable upon the exercise of the Private
Placement Warrants or conversion of the Founder Shares shall be permitted
regardless of whether a filing under Section 16(a) of the Exchange Act shall be
required or shall be voluntarily made with respect to such transfers.

 



3

 

 

(e)          The undersigned acknowledges and agrees that if, in order to
complete any Business Combination, the holders of Founder Shares or Private
Placement Warrants are required to contribute back to the capital of the Company
a portion of any such securities to be cancelled by the Company or transfer any
such securities to third parties, the undersigned will contribute back to the
capital of the Company or transfer to such third parties, at no cost, a
proportionate number of Founder Shares or Private Placement Warrants, as
applicable, pro rata with the other holders of Founder Shares or Private
Placement Warrants, as applicable.

 

6.(a) In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations, the undersigned hereby agrees that until the
earliest of the Company’s initial Business Combination or liquidation, the
undersigned shall present to the Company for its consideration, prior to
presentation to any other entity, any target business that has a fair market
value of at least 80% of the assets held in the Trust Account (excluding the
amount of deferred underwriting discounts held in trust and taxes payable on the
interest earned on the trust account), subject to any existing or future
fiduciary or contractual obligations the undersigned might have.

 

(b)          The undersigned hereby agrees and acknowledges that (i) each of the
Underwriters and the Company would be irreparably injured in the event of a
breach of the obligations under paragraph 6(a) above, (ii) monetary damages may
not be an adequate remedy for such breach and (iii) the non-breaching party
shall be entitled to injunctive relief, in addition to any other remedy that
such party may have in law or in equity, in the event of such breach.

 



4

 

 

7.            The undersigned agrees to be a director or officer of the Company,
as applicable, until the earlier of the completion by the Company of an initial
Business Combination, the liquidation of the Company, or his or her removal,
death or incapacity. In the event of the removal or resignation of the
undersigned as a director or officer (as applicable), the undersigned agrees
that he or she will not, prior to the completion of the Business Combination,
without the prior express written consent of the Company, (i) use for the
benefit of the undersigned or to the detriment of the Company or (ii) disclose
to any third party (unless required by law or governmental authority), any
information regarding a potential target of the Company that is not generally
known by persons outside of the Company, the Sponsor or their respective
affiliates. The undersigned’s biographical information previously furnished to
the Company and the Representatives is true and accurate in all material
respects, does not omit any material information with respect to the
undersigned’s background and contains all of the information required to be
disclosed pursuant to Item 401 of Regulation S-K, promulgated under the
Securities Act of 1933, as amended. The undersigned’s FINRA Questionnaire
previously furnished to the Company and the Representatives is true and accurate
in all material respects. The undersigned represents and warrants that:

 

(a)          He or she is not subject to, or a respondent in, any legal action
for, any injunction, cease-and-desist order or order or stipulation to desist or
refrain from any act or practice relating to the offering of securities in any
jurisdiction;

 

(b)          He or she has never been convicted of or pleaded guilty to any
crime (i) involving any fraud or (ii) relating to any financial transaction or
handling of funds of another person, or (iii) pertaining to any dealings in any
securities and he is not currently a defendant in any such criminal proceeding;
and

 

(c)          He or she has never been suspended or expelled from membership in
any securities or commodities exchange or association or had a securities or
commodities license or registration denied, suspended or revoked.

 

8.            The undersigned has full right and power, without violating any
agreement by which he or she is bound, to enter into this Letter Agreement and
to serve as a director or officer of the Company, as applicable.

 

9.            The undersigned hereby waives his or her right to exercise
redemption rights with respect to any of the Company’s shares of Common Stock
owned or to be owned by the undersigned, directly or indirectly, whether such
shares be part of the Founder Shares or IPO Shares, and agrees that he or she
will not seek redemption with respect to such shares (or sell such shares to the
Company in any tender offer) in connection with any stockholder vote to approve
(x) a Business Combination or (y) an amendment to the Charter that would affect
the substance or timing of the Company’s obligation to allow redemption in
connection with the Business Combination or to redeem 100% of the shares of
Common Stock if the Company has not completed a Business Combination within 24
months from the closing of the IPO.

 

10.          The undersigned hereby agrees to not propose, or vote in favor of,
an amendment to Paragraph 25(d) of the Charter prior to the completion of a
Business Combination unless the Company provides public stockholders with the
opportunity to redeem their shares of Common Stock upon such approval in
accordance with such Paragraph 25(d) thereof.

 



5

 

 

11.          This Letter Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction. The undersigned hereby (i) agrees
that any action, proceeding or claim against him arising out of or relating in
any way to this Letter Agreement shall be brought and enforced in the courts of
the State of New York of the United States of America for the Southern District
of New York, and irrevocably submits to such jurisdiction, which jurisdiction
shall be exclusive and (ii) waives any objection to such exclusive jurisdiction
and that such courts represent an inconvenient forum.

 

12.          As used herein, (i) a “Business Combination” shall mean a merger,
stock exchange, asset acquisition, stock purchase, recapitalization,
reorganization or other similar business combination with one or more businesses
or entities; (ii) “Insiders” shall mean all officers and directors, and the
sponsor of the Company immediately prior to the IPO; (iii) “Founder Shares”
shall mean all of the Class B Common Stock of the Company, par value $0.0001 per
share, acquired by an Insider prior to the IPO; (iv) “IPO Shares” shall mean the
shares of Common Stock issued in the Company’s IPO; (v) “Private Placement
Warrants” shall mean the warrants that are being sold privately by the Company
simultaneously with the consummation of the IPO; (vi) “Trust Account” shall mean
the trust account into which the net proceeds of the Company’s IPO and a portion
of the proceeds from the sale of the Private Placement Warrants will be
deposited; and (vii) “Registration Statement” means the Company’s registration
statements on Form S-1 (SEC File Nos. 333-240285 and 333-248116) filed with the
SEC, as amended.

 

13.          This Letter Agreement constitutes the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
supersedes all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby. This Letter
Agreement may not be changed, amended, modified or waived (other than to correct
a typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

14.          The undersigned acknowledges and understands that the Underwriters
and the Company will rely upon the agreements, representations and warranties
set forth herein in proceeding with the IPO. Nothing contained herein shall be
deemed to render any Underwriter a representative of, or a fiduciary with
respect to, the Company, its stockholders or any creditor or vendor of the
Company with respect to the subject matter hereof.

 

15.          This Letter Agreement shall be binding on the undersigned and such
person’s respective successors, heirs, personal representatives and assigns.
This Letter Agreement shall terminate on the earlier of (i) the completion of a
Business Combination and (ii) the liquidation of the Company; provided, that
such termination shall not relieve the undersigned from liability for any breach
of this agreement prior to its termination. The parties hereto may not assign
either this Letter Agreement or any of their rights, interests, or obligations
hereunder without the prior written consent of the other party. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee.

 

[Signature Page Follows]

 



6

 

 

 Sincerely,        By:    Name of Insider:        Acknowledged and Agreed:   
 FOLEY TRASIMENE ACQUISITION CORP. II        By:    Name: Michael L. Gravelle
  Title: General Counsel and Corporate Secretary

 



7

 

 

***

Not Part of Form of Letter Agreement

***

 

The following officers, directors and affiliates of the Company separately
executed the foregoing Form of Letter Agreement on August 21, 2020

 

Trasimene Capital FT, LP II

 

William P. Foley, II

 

Richard N. Massey

 

C. Malcolm Holland, III

 

Mark D. Linehan

 

Erika Meinhardt

 

Bryan D. Coy

 

David W. Ducommun

 

Michael L. Gravelle

 



 

 